862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfred ROBINSON, Petitioner-Appellant,v.COMMONWEALTH OF VIRGINIA;  City of Hampton, Respondents-Appellees,andEllis B. Wright, Warden;  Mary Sue Terry, Attorney Generalof Virginia, Respondents.
No. 88-6648.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1988.Decided:  Nov. 18, 1988.

Alfred Robinson, appellant pro se.
Lean Ann Darron, Frank Snead Ferguson, Assistant Attorneys General, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
In response to appellant Alfred Robinson, Jr.'s, request for information about his pending 28 U.S.C. Sec. 2254 petition, the district court entered an order informing Robinson that his petition had been dismissed in December 1986.  Robinson v. Wright, C/A No. 86-0664-R (E.D.Va. Dec. 31, 1986).  Robinson appealed, asking for information about the 1986 action and stating that he was not sentenced until 1987.  The district court treated this as an appeal from the 1986 suit.


2
After the appeal was filed, it was discovered that the 1986 suit was filed by another Virginia prisoner named Alfred Robinson.  Appellant's habeas corpus petition was still pending in district court at the time this appeal was submitted, and no appealable orders had been entered at the time appellant filed his notice of appeal.  Robinson v. Commonwealth of Virginia, C/A No. 88-0447.  Accordingly, we deny a certificate of probable cause and dismiss the appeal.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


3
DISMISSED.